DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.

Claim Interpretation
Regarding limitations recited in claims 51-55, 57-58, and 61-73 which are directed to a manner of operating disclosed reactor, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 51-55, 57-58, 61-71, and 74-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (Ionophore-Containing Siloprene Membranes: Direct Comparison between Conventional Ion-Selective Electrodes and Silicon Nanowire-Based Field-Effect Transistors), in view of Reinhoudt et al. (The Transduction of Host-Guest Interactions into Electronic Signals by Molecular Systems).
Regarding claim 51, Cao discloses a sensing system for determining and/or monitoring a presence and/or level of an analyte in a sample (Figure 1; Figure 5; pg1174-1175/EXPERIMENTAL), the system comprising
a field effect transistor having a source electrode, a drain electrode, a gate electrode, and a channel between said source and drain electrodes (see: SiNW-FETs),
said channel being a semiconducting nanostructure (see: silicon nanowire) having a hydrogel attached thereto (see: buffering hydrogel layer between the SiO2 of the SiNW and the ISM),
said hydrogel having incorporated therein and/or thereon a sensing moiety which selectively interacts with the analyte and being configured such that upon contacting the analyte (see: Na-ISM),
said nanostructure exhibits a detectable change in an electrical property, said electrical property comprising electron density on a surface of said nanostructure, wherein upon contacting the analyte, said hydrogel exhibits a deformation, said deformation leading to said detectable change in said electrical property of said nanostructure (“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)), and
wherein said semiconductor nanostructure is a silicon nanowire (see: silicon nanowire).
Cao further discloses the comparative advantages and disadvantages between covalent surface modification and drop casting on SiNW-FETs (pg. 1173/col.1/para. 3), but does not explicitly disclose the hydrogel being covalently attached to the silicon nanowire.
Reinhoudt discloses an analogous CHEMFET having a surface modified with an intermediate hydrogel and an ion sensitive membrane, wherein the hydrogel is covalently anchored to a SiO2 surface of the CHEMFET (Scheme 3).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to covalently attach the hydrogel to the silicon nanowire in the device disclosed by Cao, as taught by Reinhoudt, in order to provide for a more durable device and a longer operational life for the FETs (Cao: pg. 1173/col.1/para. 3).
Claims 52-54 are directed towards materials worked upon by the instantly claimed apparatus.  The Applicants are advised that a material or article worked upon does not limit apparatus claims.  In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself.  The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.  See: MPEP 2115.
Regarding claim 55, modified Cao further discloses said hydrogel is covalently attached to said nanostructure via a linking moiety (Reinhoudt: Scheme 3).
Regarding limitations recited in claims 57 and 58 which are directed to specific properties of the hydrogel recited in said claim, it is noted that the device disclosed by modified Cao comprises a hydrogel arranged in the same manner as instantly claimed in claim 51 (see: rejection of claim 51 above), and is the same as the hydrogel of claims 57 and 58, which depend on claim 51.  Therefore, the hydrogel disclosed by modified Cao would inherently, display the recited properties.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 61, modified Cao further discloses a plurality of said nanostructures (ABSTRACT, see: two sets of SiNWs).
Regarding claim 62, modified Cao further discloses said hydrogel is covalently attached to at least two of said nanostructures (Cao: Figure S-2, see: two sets of SiNW-FETs, each with its own ISM; Reinhoudt: Scheme 3).
Regarding claim 63, modified Cao further discloses at least one portion of said nanostructures said hydrogel has a first sensing moiety incorporated therein and/or thereon and in at least another portion of said nanostructures said hydrogel has a second sensing moiety incorporated therein and/or thereon, said first and second sensing moieties being different from one another  (Cao: Figure S-2, see: two sets of SiNW-FETs, each with its own ISM; pg. 1174-1175/Preparation of Ion-Selective Membranes, see: K-ISMs and Na-ISMs).
Regarding claim 64, modified Cao further discloses at least one nanostructure having a hydrogel covalently attached thereto, said hydrogel has a non-sensing moiety incorporated therein and/or thereon (Cao: Figure S-2, see: two sets of SiNW-FETs, each with its own ISM; pg. 1175-1178/RESULTS AND DISCUSSION, see: reference ISE experiment performed with SiNW-FETs to provide calibration curve, which has been interpreted by the Examiner as being analogous to a nanostructure having a hydrogel with a non-sensing moiety, since the Applicants disclose the non-sensing moiety as being for self-calibration).
Regarding claim 65, modified Cao further discloses said hydrogel is in a form of a nanoparticle or in a form of a film (Cao: Figure 5; Reinhoudt: Scheme 3).
Regarding claim 66, modified Cao further discloses a system comprising a sensing compartment (Cao: Figure 1, see: microfluidic cell) comprising the sensing system of claim 51 (see: rejection of claim 51 above), and at least one additional compartment being in communication with the sensing compartment (Cao: Figure S-3, see: plurality of bottles connected to the microfluidic cell via tubing).
Regarding claim 67, modified Cao further discloses said at least one additional compartment is configured to contain at least a portion of said sample (Cao: Figure S-3, see: plurality of bottles which are fully capable of containing sample).
Regarding claim 68, modified Cao further discloses said at least one additional compartment is configured to contain a therapeutically active agent (Cao: Figure S-3, see: plurality of bottles which are fully capable of containing a therapeutically active agent).
Regarding claim 69, modified Cao further discloses said additional compartment is configured to controllably release said therapeutically active agent (Cao: Figure S-3, see: plurality of bottles connected to the microfluidic cell via tubing and sucked into the system using a pump which is fully capable of controllably releasing a therapeutically active agent).
Regarding claim 70, modified Cao further discloses said additional compartment is configured to controllably release said therapeutically active agent responsively to said detectable change in electrical property of said nanostructure (Cao: Figure S-3, see: plurality of bottles connected to the microfluidic cell via tubing and sucked into the system using a pump which is fully capable of controllably releasing a therapeutically active agent in response to a detectable change in electrical property of the SiNW-FETs).
Regarding claim 71, modified Cao does not explicitly disclose at least one additional compartment which comprises an additional sensing system.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate additional microfluidic cells, each with its own SiNW-FETs arrays, into the device disclosed by modified Cao, since mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 74, modified Cao further discloses a method of determining or monitoring a presence and/or a level of at least one analyte in a sample (Cao: pg. 1175-1178/RESULTS AND DISCUSSION), the method comprising contacting at least a portion of the sample with the sensing system of claim 51 (see: rejection of claim 51 above), wherein said detectable change in said electrical property is indicative of the presence and/or level of the analyte in the sample (Figure 5).
Regarding claim 75, modified Cao further discloses said sample is a biological sample (Cao: pg. 1175-1178/RESULTS AND DISCUSSION, see: Na+ and K+ are biologically relevant ions).
Regarding claim 76, modified Cao further discloses the method is for diagnosing and/or monitoring a disease associated with said analyte in a subject (Cao: pg. 1173/col. 1/para. 1, see: medical diagnostics).
Regarding claim 77, modified Cao further discloses a method of determining or monitoring a presence and/or a level of at least one analyte in a sample (Cao: pg. 1175-1178/RESULTS AND DISCUSSION), the method comprising contacting at least a portion of the sample with the system of claim 66 (see: rejection of claim 66 above), wherein said detectable change in said electrical property is indicative of the presence and/or level of the analyte in the sample  (Figure 5).
Regarding claim 78, modified Cao further discloses said sample is a biological sample (Cao: pg. 1175-1178/RESULTS AND DISCUSSION, see: Na+ and K+ are biologically relevant ions).
Regarding claim 79, modified Cao further discloses the method is for diagnosing and/or monitoring a disease associated with said analyte in a subject (Cao: pg. 1173/col. 1/para. 1, see: medical diagnostics).

Claim(s) 72, 73, and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (Ionophore-Containing Siloprene Membranes: Direct Comparison between Conventional Ion-Selective Electrodes and Silicon Nanowire-Based Field-Effect Transistors), in view of Reinhoudt et al. (The Transduction of Host-Guest Interactions into Electronic Signals by Molecular Systems) as applied to claims 51, 66, and 80 above, and further in view of Biondi et al. (Nanoparticle-Integrated Hydrogels as Multifunctional Composite Materials for Biomedical Applications).
Regarding claims 72 and 73, modified Cao does not explicitly disclose the system being in a form of a skin patch.
Biondi teaches an analogous nanocomposite hydrogel configured for cardiac patches (pg. 170-172/5. Metal- and Metal Oxide-Based Nanocomposite Hydrogels; Figure 5).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to recognize the capability of the disclosed nanocomposite hydrogel in the device disclosed by modified Cao, to function as a skin patch, as taught by Biondi, in order to provide for direct monitoring of the ionic concentration in sweat.
Regarding claim 80, modified Cao further discloses the system further comprises a compartment configured for releasing therapeutically active agent (Cao: Figure S-3, see: plurality of bottles which are fully capable of containing a therapeutically active agent).
Modified Cao does not explicitly disclose the method being for determining and/or monitoring an efficacy of said therapeutic agent towards said disease in said subject and/or for treating said disease.
Biondi teaches an analogous nanocomposite hydrogel configured for controlled drug release (pg. 166-168/3. Polymeric Nanoparticle-Based Nanocomposite Hydrogels; Figure 3).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to recognize the capability of the device disclosed by modified Cao, to contain the analogous nanocomposite hydrogels for controlled drug release taught by Biondi, and would have been motivated to so in order to improve ionic monitoring in medical diagnostics.

Response to Arguments
Applicant’s arguments with respect to claim(s) 51-55, 57-58, and 61-80 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797